Citation Nr: 1312536	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  10-24 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 10 percent for residuals of inguinal hernias.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to October 1957.  He also had Army National Guard service, including periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision by the San Juan, Puerto Rico Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for postoperative residuals of bilateral inguinal hernias, and assigned a 10 percent disability rating.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

From January 25, 1991, postoperative right inguinal hernia has been recurrent but readily reducible and well supported without need of truss or belt.  Postoperative left inguinal hernia has not recurred.


CONCLUSION OF LAW

From January 25, 1991, postoperative residuals of right and left inguinal hernias have not met the criteria for a disability rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7338 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in September 2001, April 2003, April 2006, and March 2007.  Those letters addressed the information and evidence necessary to substantiate claims for service connection, and informed the Veteran how VA assigns disability ratings and effective dates.  The letters also addressed who was to provide the evidence.  

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran, reports of VA medical examinations, and transcripts of hearings the Veteran had before RO officials.  The Veteran has had VA medical examinations that are adequate for evaluating his inguinal hernia residuals.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Rating for Inguinal Hernia Residuals

The Veteran had surgery in 1984 to repair bilateral inguinal hernias.  He had another surgery in 2006 to repair a right inguinal hernia.  In June 2009, the Board granted on appeal the Veteran's claim for service connection for postoperative residuals of bilateral inguinal hernias.  In the November 2009 rating decision, the RO assigned a 10 percent disability rating for that disability.  The Veteran appealed for a higher rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10 (2012).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2.  The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Veteran appealed the initial disability rating that the RO assigned.  The Board will consider the evidence for the entire period since January 25, 1991, the effective date of the grant of service connection, and will consider whether staged ratings are warranted.

The rating schedule provides for evaluating inguinal hernia as follows:

Large, postoperative, recurrent, not well supported under ordinary conditions and not readily reducible, when considered inoperable  .................. 60 percent

Small, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible  ......................................... 30 percent

Postoperative recurrent, readily reducible and well supported by truss or belt  ..................... 10 percent

Not operated, but remediable  .................... 0 percent

Small, reducible, or without true hernia protrusion
   ...................................................... 0 percent

Note: Add 10 percent for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.

38 C.F.R. § 4.114, Diagnostic Code 7338.

A good deal of the assembled evidence regarding the Veteran's bilateral inguinal hernias pertains to his claim for service connection, which has been granted.  Some of the evidence, however, pertains to the manifestations and effects of the disability.

From the early 1980s the Veteran informed treating clinicians of bilateral inguinal hernia symptoms, and he indicated that symptoms had begun earlier.  He reported that by 1979 he noticed a bulging mass in his right inguinal area and a small mass in his left inguinal area.  In June 1983, the Veteran indicated that his bilateral inguinal hernias were painful.  A treating clinician observed that the bilateral inguinal hernias were reducible.  The Veteran underwent bilateral inguinal hernia repair surgery in June 1984, at a VA facility.  On follow-up two weeks later there were no signs of recurrence and no wound infection.  In VA treatment in July 1984, he reported ongoing tenderness in the surgical scar.  The treating clinician noted tenderness to palpation, and provided a diagnosis of abdominal wall myalgia.  In December 1985, a VA clinician found that the surgical scars over both inguinal areas were well healed.

In an August 1987 hearing before RO officials, the Veteran described an accident during National Guard active duty for training in 1977 in which he reportedly sustained injuries of the hips, low back, and both sides of the groin.  He indicated that he had inguinal pain that worsened over time until the hernia repair surgery in 1984.  In a December 1988 hearing before an RO hearing officer, the Veteran reported an accident during National Guard active duty for training in 1960 in which he reportedly developed pain in both inguinal areas.  The Veteran provided the injury history again in RO hearings in April 1991 and March 1992.

Fellow National Guard members provided statements attesting to the incidents in 1960 and 1977 in which the Veteran sustained injury.  Physicians reported having treated the Veteran for bilateral inguinal hernias.

In January 1991, the Veteran sought VA treatment for pain, redness, and a burning sensation in both inguinal areas.  The history of surgery in 1984 was noted.  In VA primary care in 2001 to 2003, examinations of the genitalia and pelvic and rectal areas did not produce any findings related to postoperative inguinal hernias.  

In April 2004, F. S. P., M.D., wrote that he was treating the Veteran for abdominal pain and inguinal hernias.  Dr. P. noted that the Veteran had undergone surgery to address the hernias.  Dr. P. stated that due to the surgeries the Veteran was completely disabled, had difficulty doing daily activities, could not lift more than 40 pounds, could not walk long distances, could not run more than a mile, and could not go up stairs.  Dr. P. reported that at the site of the right inguinal hernia surgery another hernia had formed, and that future surgery was necessary.  Dr. P. indicated that the scar at the right inguinal hernia surgery site became swollen, and that anti-inflammatory medications were needed.

In VA treatment in May 2005, the Veteran reported having had a painful bulge in the right inguinal area for weeks.  The treating physician's assessment was symptomatic right inguinal hernia.  In June 2005 the Veteran had a surgery consultation.   The Veteran reported the history of surgical repair in the 1980s.  He related a two year history of local discomfort and a mass, and a one month history of pain.  The surgeon observed a two centimeter hernia that was reducible.  Hernia repair surgery was planned.  In January 2006, the right inguinal hernia was asymptomatic except for the mass.  The hernia was reducible.  In February 2006, the Veteran underwent surgery to repair the recurrent right inguinal hernia.  On follow-up ten days after the surgery, the Veteran reported having had considerable pain and localized swelling that was now better.  A clinician observed that the surgical incision was well healed and had no suppuration or swelling.  There was no residual hernia and no scrotal edema.  On final surgical evaluation in June 2006, the Veteran reported that the right inguinal hernia repair area was asymptomatic.  The surgeon found that there was a good, healed repair, with no residual hernia and no scrotal masses.

In VA primary care in September 2006, the Veteran reported a two week history of right groin pain, worse with movement and moderate effort.  A clinician found some tenderness in the scar and possible very small incisional herniation, described as non-distended, soft, and depressible.  There were no masses.

The Veteran had a VA examination in late July or early August 2007.  He reported that he had good results with the 1984 hernia repair surgery until about 2004, when he began to have discomfort and a mass in the right inguinal area.  He stated that presently he had mild to moderate discomfort and burning pain in the right inguinal area.  He indicated that he had no swelling and no residual hernia.  The examiner stated that the Veteran was in no visible distress.  The examiner observed well-healed ventral scars bilaterally, with no inflammation, hernia, or scrotal masses.

In June 2010, the Veteran asserted that the 1984 and 2006 hernia repair surgeries should be considered in evaluating his inguinal hernia disability.

On VA hernias examination in May 2012 the examining physician detected no right inguinal hernia and no left inguinal hernia.  There was no indication for a truss or supporting belt.  The surgical scars were not painful or unstable.  The inguinal areas status post surgery did not impact the Veteran's ability to work.  

In 1991, the right and left inguinal hernias were both postoperative.  From 1991 through 2003, there was no report or finding of recurrence of hernia.  There is no indication that a truss or belt was used, so there is no indication of hernia not well supported by a truss or belt.  Thus, from 1991 through 2003 the inguinal areas status post surgery did not have recurrent hernias or other manifestations that would warrant a rating higher than 10 percent under Diagnostic Code 7338.  

Dr. P.'s letter and subsequent medical records show that by April 2004 the right inguinal hernia had recurred.  The recurrent hernia was addressed by the February 2006 surgery.  Since the 2006 surgery, the Veteran had possible very small incisional herniation in September 2006, and no herniation on examinations in 2007 and 2012.  Before and since the 2006 surgery, clinicians have described any hernia found as reducible.  When hernia has been present, there has been no indication that a truss or belt was needed or that the hernia was not well supported.  From April 2004 forward, then, the right inguinal hernia has not had manifestations that warrant a rating higher than 10 percent under Diagnostic Code 7338.

From 1991 forward, the left inguinal area has been postoperative for repair of the past hernia, but there has been no reported or observed recurrence of hernia.  The left inguinal hernia residuals therefore have not been compensable, so the addition of a 10 percent rating for the involvement of the left side has not been warranted.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's inguinal hernias have not required frequent hospitalizations.  With regard to the impact of the hernias on employment, the Board notes the 2004 statement of Dr. P. that because of the inguinal hernia surgeries the Veteran was "completely disabled."  Dr. P. went on to give examples of the Veteran's limitations in terms of particular activities.  Those examples, difficulty doing daily activities and inability to lift more than 40 pounds, walk long distances, run more than a mile, or climb stairs, are not consistent with complete disability.  In contrast, the VA physician who examined the Veteran in 2012 found that the Veteran's postoperative inguinal hernias did not impact his ability to work.  Taking into consideration Dr. P.'s complete statement, including his examples, and the VA examiner's finding, medical opinion does not tend to indicate that the effects of the Veteran's postoperative inguinal hernias markedly interfere with employment.  The existing 10 percent rating under Diagnostic Code 7338 contemplates some impairment such as the Veteran has experienced.  Thus the rating schedule is practical in this case, and it is not necessary to refer the rating of the hernia residuals for consideration of an extraschedular rating.

The Board has also considered whether the issue of unemployability under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised by the record.  The record does not indicate whether the Veteran, who was born in 1936, remains employed, nor at what age he stopped holding employment if he has done so.  Thus the record does not raise the issue of whether the Veteran ever became unemployable as a result of service connected disabilities.


ORDER

From January 25, 1991, entitlement to a disability rating higher than 10 percent for residuals of bilateral inguinal hernias is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


